DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This application was filed on August 19, 2020 and is a 371 of PCT/EP2019/054035 filed on February 29, 2019 which claims priority to EP18157464.1 filed on February 19, 2018.
	The examiner prosecuting the application has changed.  Please direct all future correspondences to Primary Examiner Katherine Salmon. 
Applicant’s election without traverse of Group I, claims 16-32, in the reply filed on January 13, 2022 is acknowledged.
	Claims 16-17, 20-35 are pending. Claims 1-15, 18-19 have been cancelled. 
 Claims 33-35 are withdrawn as being drawn to nonelected subject matter. 
The following rejections have been maintained as necessitated by amendment.  Response to arguments following.
This action for Claims 16-17, 20-32 is FINAL.
Withdrawn Objections and Rejections
	The amendment to the drawings filed 5/23/2022 overcomes the objection to the drawings made in the previous office action. 
	The claim objections made in the previous office action is withdrawn based upon amendments to the claims.  
The claim rejection under 35 USC 112b and 35 USC 101  made in the previous office action is withdrawn based upon amendments to the claims.  
Claim Rejections - 35 USC § 112(a)
Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-17, 20-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus. The factors to be considered include disclosure of a complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, and any combination thereof.
Thereby, to ascertain whether the written description requirement is met for a genus claim, it is first determined whether a representative number of species have been described by their complete structure. It is then determined whether a representative number of species have been defined by other identifying characteristics.
The claims requires primers that hybridize with a nucleic acid molecule encoding a dermatophyte extracellular serine/threonine-rich protein (ESTRP gene) and functionally identifies one or more dermatophytes. The ESTRP gene of the present invention is with reference to the ESTRP gene from T. verrucosum strain HKI 0517 (SEQ ID NO: 19) (instant specification p. 9, ll. 13-14). 
	The claims as broadly written encompass a significantly large genus of nucleic acid primers and nucleic acid probes which are not defined in terms of their overall nucleotide sequence or length or by any other relevant structural characteristics in order to determine which primers and probes would identify one or more dermatophytes. 
The specification describes the primers of SEQ ID NO: 1 and/or 2 as forward primers and the primers of SEQ ID NO: 3 and/or 4 as reverse primers for the first reaction; the primers of SEQ ID NO: 5 and/or 6 as forward primers and the primers of SEQ ID NO: 7 and/or 8 as reverse primers of the second reaction (instant specification p. 9, ll. 18-24). The probes comprise the sequence of SEQ ID NO: 13 and/or 14 as anchor probes and SEQ ID NO: 15 and/or 16 as species specific probes (instant specification p. 9, ll. 31-33). These primers and probes are used to identify specific dermatophytes in the specification.  
The specification does not describe any other primers or probes or nucleic acids related to the ESTRP gene in terms of any other relevant identifying characteristics. In particular the specification does not provide the critical structures for primers and probes within ESTRP that functionally identifies one or more dermatophytes. 
Given the breadth of the claims as encompassing a much larger genus that additionally comprises primers and probes that hybridize to any sequence of the ESTRP gene, the disclosure in the specification is insufficient to establish that Applicant was in possession of a representative number of genetic regions in this broadly claimed genus as the specification does not describe the critical nucleotides within such a genus to identify one or more dermatophytes or distinguish thereof.
The specification describes methods for assaying nucleic acids and for generating primers and probes (instant specification p. 29, ll. 13-24). However, possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features. See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895.
This finding is also emphasized in Ex Parte Kubin (No. 2007-0819, Bd. Pat. App. & Int. May 31, 2007), wherein it is stated that:
“Although there is often significant overlap” between the enablement and written description requirements, “they are nonetheless independent of each other.” University of Rochester, 358 F.3d at 921, 69 USPQ2d at 1891. An “invention may be enabled even though it has not been described.” Id. Such is the situation here. While we conclude one skilled in the art would have been able to make and use the full scope of claim 73 through routine experimentation, we find Appellants did not describe the invention of claim 73 sufficiently to show they had possession of the claimed genus of nucleic acids. See, e.g., Noelle v. Lederman, 355 F.3d 1343, 1348, 69 USPQ2d 1508, 1513 (Fed. Cir. 2004) (“invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed’).
	
Thereby, a showing of how to potentially identify and make other primers, probes and nucleic acids is not sufficient to establish that Applicants were in possession of the invention as broadly claimed that functionally identify one or more dermatophytes.
The decisional law in this area has been very consistent. The Federal Circuit in Lilly, Fiers, Rochester and many other cases has determined that the written description issue applies to situations where the definition of the subject matter of the claims fails to provide description commensurate with the genus. As the District Court in University of Rochester v. G.D. Searle & Co., Inc. (2003 WL 759719 W.D.N.Y.) stated “In effect, then, the '850 patent claims a method that cannot be practiced until one discovers a compound that was not in the possession of, or known to, the inventors themselves. Putting the claimed method into practice awaited someone actually discovering a necessary component of the invention.” This is similar to the current situation since the breadth of the current claims encompasses primers, probes and nucleic acids which the present inventors were not in the possession of, or which were not known to the inventors.
As noted in Vas-Cath Inc. v. Mahurkar (19 USPQ2d 1111, CAFC 1991), the Federal Circuit concluded that:
"...applicant must also convey, with reasonable clarity to those skilled in art, that applicant, as of filing date sought, was in possession of invention, with invention being, for purposes of "written description" inquiry, whatever is presently claimed."

Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. 112 is severable from its enablement provision.
	With respect to the present invention, there is no record or description which would demonstrate conception of a representative number of the broadly claimed primers and probes that would functionally identify one or more dermatophytes. Therefore, the claims fail to meet the written description requirement because the claims encompass a significantly large genus of primers, probes and nucleic acids which are not described in the specification.
Response to arguments
	The reply traverses the rejection.  A summary of the arguments is provided below with response to arguments following.  The reply asserts that the claim have been amended to a specific ESTRP sequencing and as such the hybridization of the primer or probe to this region would provide the sufficient number of species (p. 18-19).  These arguments have been reviewed but have not been found persuasive.  In particular it is well within the skill of the artisan to design and use primers and probes to a particular region, however, what has not been described is which of these will functionally identify one or more dermatophytes.  As noted in the specification merely being a fragment of ESTRP would not provide the functionality of identification of the dermatophytes.  In particular, dermatophytes include the genera of trichophyton, micosporum, Epidermophyton, nannizzia (p. 22).  Figure 2, provides that each of these species would require different probes for detection.  As such merely detecting the region of ESTRP does not appear to specifically identify the dermatophyte, rather particular probes provides the identification of each particular species. In particular merely detection of ESTRP would not provide the written support to determine if the samples has trichophyton, micosporum, Epidermophyton, nannizzia or combinations thereof, rather, particular combinations of specific primers and probes to specific regions are used in the specification.  It is noted that the claims have written support for detection of general method of performing the assessment to detection SEQ ID No. 19, however, the functionality of identification has not been fully described. 

CONCLUSION
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D SALMON whose telephone number is (571)272-3316. The examiner can normally be reached  9-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /KATHERINE D SALMON/ Primary Examiner, Art Unit 1634